Citation Nr: 1330786	
Decision Date: 09/25/13    Archive Date: 09/30/13

DOCKET NO.  11-11 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for mild disc bulge and facet hypertrophy of L2-3 through L5-S1 contributing mild narrowing of both neural foramina and L1-2 focal protrusion (hereinafter referred to as "a back disorder").  

2.  Entitlement to service connection for benign hypertrophy of prostate.  

3.  Entitlement to service connection for penile induration (Peyonie's Disease), claimed as a penis injury/groin pain.  

4.  Entitlement to service connection for bilateral sensorineural hearing loss.  

5.  Entitlement to service connection for tinnitus.  

6.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.  

7.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.  

8.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.  

9.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.  



ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from November 1951 to July 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, denying the claims currently on appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

The Veteran is seeking service connection for multiple disabilities.  Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

At the outset of this discussion, the Board notes that the Veteran's service medical and personnel records appear to have been destroyed in a fire at the National Personnel Records Center (NPRC) in 1973, and have not been located.  Under such circumstances, the United States Court of Appeals for Veterans Claims (Court) has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Because the Veteran's medical and personnel records remain absent from the file, the Board's analysis has been undertaken with the heightened obligation set forth in Cuevas and O'Hare in mind.  It is further noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

The claims file reflects that the Veteran has been in receipt of disability benefits from the Social Security Administration (SSA) since 1981.  There is no indication that these records have been requested or obtained from SSA.  Therefore, on remand, any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).  These records could be of particular assistance in light of the absence of evidence of record.  

In addition, the Veteran should be scheduled for an additional VA audiological examination.  The record reflects that the Veteran appeared for such an examination in April 2013.  However, this examination is not sufficient.  See 38 U.S.C.A. § 5103(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As an initial matter, the Board notes that no opinion was offered regarding the Veteran's claimed tinnitus because "At this time Veteran idnciated [sic] no tinnitus."  However, the record reflects diagnoses of tinnitus in April 2005, October 2006 and March 2007.  Also, the record contains audiometric testing from October 2006 that appears to reflect significantly different hearing thresholds.  Word recognition scores were 100 percent, bilaterally, upon examination in April 2013.  However, earlier testing revealed speech recognition scores of 88 percent in the right ear and 92 percent in the left ear.  Due to the discrepancies of record, the Board finds that the Veteran should be afforded an additional opportunity to appear for an audiometric evaluation, in which the examiner offers an opinion reconciling the conflicting evidence of record.  

The Veteran should also be afforded a VA examination regarding his claimed penile injury.  The Veteran has provided statements suggesting that he fell off of a truck during service and suffered an injury to his genitalia and pelvic area.  This is certainly something the Veteran is competent to offer testimony about.  A January 1982 document of record indicates that the Veteran also reported being hospitalized for 2 months from 1951 to 1952 while in Korea because of his testicles.  He also indicated that he continued to receive treatment for his testicles through 1953.  Therefore, in light of the Veteran's lay assertions, along with the absence of service treatment records and the record of alleged treatment dating back to 1982, the Board finds that the Veteran should be afforded a VA examination for this condition in which an opinion regarding etiology is provided.  

As for the remainder of the Veteran's claims, he has not provided VA with any evidence or statements to suggest what his contentions are as to how his back disorder, benign hypertrophy of the prostate or peripheral neuropathy of the upper and lower extremities, bilaterally, are related to military service.  He has not reported an in-service injury or disease associated with any of these conditions.  Therefore, he should be provided the opportunity to submit any additional evidence or statements in support of his claimed disabilities, or, identify any additional outstanding evidence.  If any records are identified by the Veteran, VA must take all reasonable steps necessary to obtain these records.  

Finally, if the Veteran identifies any additional evidence or provides any additional statements that would trigger VA's duty to assist him by providing him the opportunity to appear for a VA examination regarding his claims of entitlement to service connection for a back disorder, benign hypertrophy of the prostate or peripheral neuropathy of the upper and lower extremities, bilaterally, then he should be scheduled for an examination in which an opinion is offered as to etiology.  The RO/Appeals Management Center (AMC) should also review any SSA records that are obtained and determine whether there is any evidence within these records that would further trigger VA's duty to assist the Veteran.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Provide the Veteran with additional VCAA notice, informing him of what is required to substantiate a claim of service connection (including evidence of an in-service disease, event or injury).  The Veteran should also be notified of the types of evidence that could be used to verify his claim - both medical and lay.  

2.  Request that the Veteran identify any outstanding treatment records relevant to his claimed disorders.  After securing any necessary authorization from him, obtain all identified treatment records, assuming any such records are identified.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After completion of the above, the Veteran should be scheduled for a VA audiological examination.  The Veteran's claims file and a copy of this remand must be made available to the examiner for review in conjunction with this examination and the examination report must reflect that these items were reviewed.  All indicated tests and studies should be performed, including audiometric testing and Maryland CNC testing to determine speech recognition scores.  The examiner should then offer an opinion as to the following:

(a) Is it at least as likely as not that the Veteran suffers from bilateral hearing loss that manifested during, or as a result of, active military service.  

(b) Is it at least as likely as not that the Veteran suffers from tinnitus that manifested during, or as a result of, active military service.  The examiner must recognize and discuss the previous diagnoses of tinnitus of record from April 2005, October 2006 and March 2007.  

A complete rationale must be provided for all opinions offered and the examiner should consider and discuss the Veteran's lay assertions regarding the onset of his symptomatology.  

The Veteran's combat service in Korea is conceded.  

5.  The Veteran should also be scheduled for a VA examination regarding his claimed condition for a penis injury/groin pain.  The Veteran's claims file and a copy of this remand must be made available to the examiner for review in conjunction with this examination and the examination report must reflect that these items were reviewed.  All indicated tests and studies should be performed, and the examiner should identify all diagnoses associated with the genitalia/groin.  If any such conditions are identified, the examiner should opine as to whether it is at least as likely as not that this disorder(s) manifested during, or as a result of, active military service.  

The examiner must consider and discuss all lay allegations of the Veteran, including his in-service injury when falling off of a truck and his alleged 2 month hospitalization due to a testicle condition noted in a January 1982 statement.  A complete rationale must be provided for all opinions offered.  

6.  Finally, once directives 1 through 3 have been completed, the RO/AMC should determine whether any additional evidence has been obtained to trigger VA's duty to assist the Veteran by obtaining an examination for the remaining issues on appeal (entitlement to service connection for (a) a back disorder; (b) benign hypertrophy of the prostate; and (c) peripheral neuropathy of the upper and lower extremities, bilaterally).  For any examination ordered, an opinion must be requested as to whether it is at least as likely as not that the disability manifested during, or as a result of, active military service.  A complete rationale must also be requested in association with any requested opinion.  

7.  The RO/AMC should then carefully review the medical opinion(s) obtained to ensure that the remand directives have been accomplished.  If all questions posed are not sufficiently answered, the RO/AMC should return the case to the examiner for completion of the inquiry.  

8.  The RO/AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If the claim remains denied, the RO/AMC should provide the appellant a supplemental statement of the case as to the issue on appeal, and afford him a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



